DETAILED ACTION
This Office action is in response to original application filed 06/16/2021.
Claims 1-10 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/16/2021 was filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner Notes/Objections
Claim 7 refers to determining whether a received command is “a create command or a delete command” but does not describe what happens in response to a determination that the command is a delete command. Due to the language structured as “determining, when the command is the create command” as opposed to “determining, if the command is the create command,” this is acceptable language at this time.
Claim 1 refers to creating and managing “metadata of a second directory or a first file under the first directory.” It is unclear if it is referring to creating and managing “[1] metadata of a second directory or [2] metadata of a first file under the first directory” or to creating and managing “[1] metadata of a second directory or [2] a first file under the first directory.” As the language is closer to the latter, the limitation is being interpreted as such at this time.
Appropriate correction is required.

Statutory Review under 35 USC § 101
Claims 1-5 are directed toward an article of manufacture and have been reviewed.
Claims 1-5 appear to be statutory, as the article of manufacture excludes transitory signals.
However, claims 1-2 are non-statutory as they perform an abstract idea without significantly more.
Claims 3-5 are statutory as they are drawn to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 6 is directed toward a system and have been reviewed.
Claim 6 appears to be non-statutory as the system does not expressly contain hardware.
Claim 6 refers to a “memory” and a “processor.”
The term “processor” is not found in the specification; the term CPU is found in the specification. However, the “processor” cannot be interpreted as being interchangeable with the CPU at this time.
The term “memory” is found in the specification; while it is part of the “example of a hardware configuration” in ¶ 0112, it cannot be interpreted as fulfilling the hardware requirement of claim 6.
Further, claim 6 is non-statutory as it is drawn to an abstract idea without significantly more.
Claims 7-10 are directed toward a system and have been reviewed.
Claims 7-10 appears to be non-statutory as the system does not expressly contain hardware.
Claim 7 refers to a “memory” and a “processor.”
The term “processor” is not found in the specification; the term CPU is found in the specification. However, the “processor” cannot be interpreted as being interchangeable with the CPU at this time.
The term “memory” is found in the specification; while it is part of the “example of a hardware configuration” in ¶ 0112, it cannot be interpreted as fulfilling the hardware requirement of claim 6.
Further, claims 7 and 9 are non-statutory as it is drawn to an abstract idea without significantly more.
Claims 8 and 10 would otherwise be statutory as they are drawn to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2; 6; 7, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites copying data. Dependent claim 2 recites deleting data.
Claim 6 recites acquiring data.
Claim 7 recites creating data after determinations. Dependent claim 9 refers to updating data.
These are considered exceptions based on Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. Relevant to the claims at hand, section I.C refers to collecting and comparing known information, steps that can be practically performed in the human mind.
This judicial exception is not integrated into a practical application because the generically recited computer elements (such as the memory, the processor, or the metadata management devices) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only store and retrieve information in memory, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claims 3-5, 8, and 10 are considered to be directed to significantly more than an abstract idea and are not rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3; and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw et al., U.S. Patent Application Publication No. 2015/0193514 (hereinafter Bradshaw) in view of Prahlad et al., U.S. Patent No. 11,256,665 (filed December 18, 2018; hereinafter Prahlad).

Regarding claim 1, Bradshaw teaches:
A non-transitory computer-readable storage medium having stored a metadata management program that causes a computer to execute a process comprising: (Bradshaw FIG. 6, ¶ 0080: The file level atomic save unwind method 600 may be governed by instructions that are stored in a computer readable storage medium and that are executed by one or more processors of one or more servers. Each of the operations shown in FIG. 6 may correspond to instructions stored in a computer memory or computer readable storage medium; the claimed metadata management is shown in Bradshaw ¶ 0039: The present application discusses methods and systems for preserving, rather than losing, desired metadata. We refer to this as "unwinding an atomic save operation.")
managing metadata of a first directory by a first metadata management device; and (Bradshaw FIG. 7, ¶ 0092-0094: The directory level atomic save unwind method 700 takes place on a client 110 system [shows first device]; The directory level atomic save unwind method 700 is a method of preserving directory metadata associated with an edited directory; the first directory and second directory each have associated metadata. Associating (707) a subset of the metadata of the first directory with the second directory)
copying the metadata of the first directory from the first metadata management device to a second metadata management device (Bradshaw FIG. 7, ¶ 0094: synchronizing (710) with a remote server metadata database 120 at least portions of at least one of the directory metadata and file metadata with a remote server 104; see this in light of FIGs. 1-2, ¶ 0082: synchronizing (610) metadata for the file with the remote server [shows claimed second device]; see also relevant ¶ 0117 fortifying that synchronization involves copying: in a second phase of the metadata synchronization process, sometimes called the "get updates" phase, the client 110 requests from the server 104 copies of all server metadata-directory 132 entries revised since the last metadata synchronization (1010))
in a case where the second metadata management device creates and manages metadata of a second directory... (Bradshaw FIGs. 1-2, ¶ 0082: synchronizing (610) with a remote server metadata database 120 at least portions of the metadata of at least one of the first file and the second file (400-1 and 400-2); references FIG. 1A, 1B, ¶ 0032-0033 describes the claimed 'first device']: the virtual drive 112 is installed on the client system 110; the virtual drive metadata structure 114-A(1) contains all of the metadata for each file in its set of files 115; ¶ 0033 describes the claimed 'second device': the server system 104 stores [shows management] all of the metadata and all of the content for the set of files; metadata for the set of files 136 is stored in the server metadata structure 120 [shows metadata of a second directory]; ¶ 0115 also shows management: The server metadata-directory entries 132 modified in response to the client metadata-directory entries 114 sent to the server 104 are sent to the client (1004); ¶ 0119 shows creation of the server-side metadata, fulfilling the claimed 'creates' 'metadata of a second directory': if the server metadata-directory entry 132 survives the conflict resolution process and includes an update flag or other data that indicates that the content 134 of the corresponding server file is new or updated, a file download is scheduled)
Bradshaw does not expressly disclose the second metadata management device creates and manages a first file under the first directory.
However, Prahlad teaches the second metadata management device creates and manages a first file under the first directory. (Prahlad FIG. 9, col. 30, line 41-col. 31, line 17: system 900 may include ... devices 915, 920, 925, each of which may include ... data stores 960 and 965, and metabases 970, 975, 980, respectively. System 900 may also include NAS device 995 which may include NAS storage device 990 [relevant to first file] and NAS file system manager 985. Moreover, computing device 925 [second device] may be configured to operate as a NAS proxy device supervising the transfer of data to and from NAS device 995; FIG. 4, col. 25, lines 21-32: the classification agent may classify existing stored data by, for example, traversing the file and directory structure of an object system to initially populate the metabase as described herein [shows storage can involve files under directories])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the metadata storage on local clients and a remote server of Bradshaw with the networked metabases and data stores of Prahlad.
In addition, both of the references (Bradshaw and Prahlad) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as networked elements and metadata management.
Motivation to do so would be to improve the functioning of the metadata management and synchronization in Bradshaw with similar functioning in Prahlad of metadata management but with the addition of proxy devices or supervisory devices. Motivation to do so would also be the teaching, suggestion, or motivation in Prahlad to perform more precise and efficient storage operations (Prahlad col. 4, lines 47-57).

Regarding claim 2, Bradshaw in view of Prahlad teaches all the features with respect to claim 1 above including:
deleting the metadata of the first directory held by the second metadata management device in a case where the second directory and the first file do not exist under the first directory of the second metadata management device. (Bradshaw ¶ 0114-0120; ¶ 0114: The server 104 receives the metadata-directory entries from the client 110, identifies any received entries that conflict with entries in the server's corresponding metadata-directory 132, and rejects the conflicting entries [this rejection of received client metadata-directory entries is a deletion of metadata of the first directory, one that is performed at the second device] (i.e., the received entries that conflict with corresponding entries in the server's metadata-directory 132) (1004); ¶ 0119-0120 describe conflicting entries: Changes are applied to the client metadata-directory 114 in accordance with the user specified resolution of the conflict (1016). This may include deleting or revising one or more client metadata-directory entries; if the server metadata-directory entry 132 survives the conflict resolution process and includes an update flag or other data that indicates that the content 134 of the corresponding server file is new or updated, a file download is scheduled; a new or updated client metadata-directory entry 114 [Bradshaw describes new entries; this addresses the claim language about a first file not existing at the second device] includes a file path 320 that requires changes to the directory structure of the metadata-directory, then appropriate directory entries (sometimes called folder entries) are created, revised or deleted to reflect the revised directory structure [deleting directory entries is relevant to the claim language about the second directory not existing at the second device])

Regarding claim 3, Bradshaw in view of Prahlad teaches all the features with respect to claim 1 above including:
permitting deletion of the metadata of the first directory managed by the first metadata management device (Bradshaw ¶ 0119: Changes are applied to the client metadata-directory 114 in accordance with the user specified resolution of the conflict (1016). This may include deleting or revising one or more client metadata-directory entries [shows deletion of metadata of a first directory at a first device])
when the first metadata management device does not have the second directory or the first file under the first directory (Bradshaw ¶ 0073: if the first metadata record 400-1 server file directory 336-1 [shows second directory] and the second metadata record 400-2 (local) file directory 320-2 [shows first directory] do not match (410) then the two files do not represent different versions of the same respective file; see Bradshaw ¶ 0034: enough content is locally available at the client 110-1 for each image file in a subset of content 117 that a read only "thumbnail" image is present, while an editable full resolution image resides on the server 104, which stores the entire content for the set of files 138; for MP3 files, the artist, song, album information, and optionally a snippet of the song are available in the subset of content 117, while the entire song file resides on the server 104 [this shows the first device not having the first file])
in a case where the second metadata management device does not hold the metadata of the first directory. (Bradshaw ¶ 0119: When a received server metadata-directory entry 132 conflicts with one or more corresponding client metadata-directory entries 114 (i.e., entries having the same file ID and/or the same filename), the process requires a user to resolve the conflict (1016); the user may resolve the conflict by selecting a client or server version of a file (and its metadata) as the "winner," in which case the losing file and/or its metadata will be overwritten by the winning file and/or its metadata [the server not having the client metadata-directory entry fulfills the claimed second device not holding the metadata of the first directory])

Regarding claim 6, Bradshaw teaches:
An information processing apparatus in a distributed file system comprising: (Bradshaw FIGs. 1A-1B, ¶ 0021-0024: a file management system 100 including several client systems 110 and a server system 104; ¶ 0033: it would be possible to store the content of the set of files 138 in a distributed fashion across a set of clients)
a memory; and a processor coupled to the memory and configured to perform a process including: (Bradshaw FIG. 6, ¶ 0080: The file level atomic save unwind method 600 may be governed by instructions that are stored in a computer readable storage medium and that are executed by one or more processors of one or more servers. Each of the operations shown in FIG. 6 may correspond to instructions stored in a computer memory or computer readable storage medium)
creating and managing directories and files, and (Bradshaw FIG. 7, ¶ 0092-0094: The directory level atomic save unwind method 700 may be governed by instructions that are stored in a computer readable storage medium and that are executed by one or more processors of one or more servers; Storing (702) in a LRU log 200 information denoting a plurality of create, delete, and rename operations 206 [shows creation and management] on one or more directories and one or more associated files in the one or more directories in a file management system 100 [claimed 'directories and files'])
acquiring metadata of a first directory from another information processing apparatus included in the distributed file system in a case where the metadata of the first directory is managed by the another information processing apparatus (Bradshaw ¶ 0082: synchronizing (610) metadata for the file with the remote server; FIG. 7, ¶ 0094: synchronizing (710) with a remote server metadata database 120 at least portions of at least one of the directory metadata and file metadata with a remote server 104; FIG. 10, ¶ 0114: In a first phase (operations 1002-1006), sometimes called the commit phase, the client system 110 sends to the server 104 all client metadata entries 114 that have been modified by the client (1002); FIGs. 1-2, ¶ 0024-0026 shows management by a client of client metadata: Each client (110-1 though 110-n) contains a virtual drive or cache 112 containing virtual drive metadata 114 and virtual drive content 116)
and when metadata of a second directory ... that is created and managed by the creating and managing. (Bradshaw FIGs. 1-2, ¶ 0082: synchronizing (610) with a remote server metadata database 120 at least portions of the metadata of at least one of the first file and the second file (400-1 and 400-2); ¶ 0033: the server system 104 stores [shows managing] all of the metadata and all of the content for the set of files; metadata for the set of files 136 is stored in the server metadata structure 120 [shows metadata of a second directory]; ¶ 0115 also shows management: The server metadata-directory entries 132 modified in response to the client metadata-directory entries 114 sent to the server 104 are sent to the client (1004); ¶ 0119 shows creation of the server-side metadata, fulfilling the claimed 'metadata of a second directory' that is 'created': if the server metadata-directory entry 132 survives the conflict resolution process and includes an update flag or other data that indicates that the content 134 of the corresponding server file is new or updated, a file download is scheduled)
Bradshaw does not expressly disclose when a file under the first directory that is created and managed by the creating and managing.
However, Prahlad teaches when a file under the first directory that is created and managed by the creating and managing. (Prahlad FIG. 9, col. 30, line 41-col. 31, line 17: system 900 may include ... devices 915, 920, 925, each of which may include ... data stores 960 and 965, and metabases 970, 975, 980, respectively. System 900 may also include NAS device 995 which may include NAS storage device 990 [relevant to file under the first directory] and NAS file system manager 985. Moreover, computing device 925 [first information processing apparatus] may be configured to operate as a NAS proxy device supervising the transfer of data to and from NAS device 995; FIG. 4, col. 25, lines 21-32: the classification agent may classify existing stored data by, for example, traversing the file and directory structure of an object system to initially populate the metabase as described herein [shows storage can involve files under directories]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the metadata storage on local clients and a remote server of Bradshaw with the networked metabases and data stores of Prahlad.
In addition, both of the references (Bradshaw and Prahlad) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as networked elements and metadata management.
Motivation to do so would be to improve the functioning of the metadata management and synchronization in Bradshaw with similar functioning in Prahlad of metadata management but with the addition of proxy devices or supervisory devices. Motivation to do so would also be the teaching, suggestion, or motivation in Prahlad to perform more precise and efficient storage operations (Prahlad col. 4, lines 47-57).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw in view of Prahlad in further view of Lacapra et al., U.S. Patent Application Publication No. 2009/0271412 (hereinafter Lacapra).

Regarding claim 4, Bradshaw in view of Prahlad teaches all the features with respect to claim 3 above including:
and the process further comprising: changing a value that corresponds to the second metadata management device ... in a case where the metadata of the first directory is copied to the second metadata management device; (Bradshaw ¶ 0082: synchronizing (610) metadata for the file with the remote server; FIG. 7, ¶ 0094: synchronizing (710) with a remote server metadata database 120 at least portions of at least one of the directory metadata and file metadata with a remote server 104; FIG. 10, ¶ 0114: In a first phase (operations 1002-1006), sometimes called the commit phase, the client system 110 sends to the server 104 all client metadata entries 114 that have been modified by the client (1002); The remaining client metadata-directory entries 114, which do not conflict with entries in the server's corresponding metadata-directory 132, are used to update the server's metadata-directory 132 (1004) [server-side updating shows changing of values corresponding to the second device])
changing the value that corresponds to the second metadata management device ... in a case where the metadata of the first directory held by the second metadata management device is deleted; and (Bradshaw ¶ 0119: When a received server metadata-directory entry 132 conflicts with one or more corresponding client metadata-directory entries 114 (i.e., entries having the same file ID and/or the same filename), the process requires a user to resolve the conflict (1016). In some embodiments, the user may resolve the conflict by selecting a client or server version of a file (and its metadata) as the "winner," in which case the losing file and/or its metadata will be overwritten by the winning file and/or its metadata; ¶ 0120: If a new or updated client metadata-directory entry 114 includes a file path 320 that requires changes to the directory structure of the metadata-directory, then appropriate directory entries (sometimes called folder entries) are created, revised or deleted to reflect the revised directory structure [a server losing a conflict to a client means its directory entry can be deleted; the changing of the directory structure to reflect the revision is also relevant to the claimed changing of a value])
Bradshaw in view of Prahlad also teaches the second metadata management device holds the metadata of the first directory. (Bradshaw ¶ 0117-0119 describes metadata originating from the second device: the client 110 requests from the server 104 copies of all server metadata-directory 132 entries revised since the last metadata synchronization (1010); When a received server metadata-directory entry 132 does not conflict with any corresponding client metadata-directory entries 114 (i.e., entries having the same file ID and/or the same filename), the metadata changes in the server metadata-directory entry 132 are written in the portion of the client metadata record 114 that holds the server metadata 306 and the client metadata 304; When a received server metadata-directory entry 132 conflicts with one or more corresponding client metadata-directory entries 114 (i.e., entries having the same file ID and/or the same filename), the process requires a user to resolve the conflict (1016))
Bradshaw in view of Prahlad does not expressly disclose:
the first metadata management device includes a bitmap that indicates a state where the metadata of the first directory is held,
Bradshaw in view of Prahlad does not expressly disclose changing a value in the bitmap to a value that indicates holding.
Bradshaw in view of Prahlad does not expressly disclose changing the value in the bitmap to a value that indicates non-holding.
However, Lacapra teaches:
the first metadata management device includes a bitmap that indicates a state where the metadata of the first directory is held, (Lacapra FIG. 24, ¶ 0388: A possible layout of the volumes dedicated to this function is shown in FIG. 24, where the bitmap (alternative structures without a bitmap could be devised as well) is stored in the initial portion of the volume and the array of extents follows. The color red in FIG. 24 is used to mark the allocated extents (and the corresponding bits in the bitmap). The other extents are free)
Lacapra teaches changing a value in the bitmap to a value that indicates holding. (Lacapra ¶ 0173: Rather than creating a new generation number each time a given small file is written, as described above in connection with FIG. 13, an embodiment may simply assign a new name to the file. In this case, a node may update a bitmap of small files with the new extents to use ['using' relevant to claimed 'holding'])
Lacapra teaches changing the value in the bitmap to a value that indicates non-holding. (Lacapra ¶ 0173: Rather than creating a new generation number each time a given small file is written, as described above in connection with FIG. 13, an embodiment may simply assign a new name to the file. In this case, a node may update a bitmap of small files with the new extents to use, and mark the old extents for deletion ['deletion' relevant to claimed 'non-holding']) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked storage and synchronization in Bradshaw as modified with the networked storage of Lacapra.
In addition, both of the references (Bradshaw as modified and Lacapra) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as tracking data among networked elements.
Motivation to do so would be to improve the functioning of the metadata synchronization in Bradshaw as modified with similar functioning in Lacapra of file synchronization but with the teachings of identifying which server manages desired data (¶ 0388-0390). Motivation to do so would also be the teaching, suggestion, or motivation in Lacapra to store large numbers of computer files using peer-to-peer techniques that provide scalable, reliable, and efficient disk operations on those files (Lacapra ¶ 0002).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw in view of Prahlad in further view of Lin et al., U.S. Patent Application Publication No. 2013/0218934 (hereinafter Lin)

Regarding claim 5, Bradshaw in view of Prahlad teaches all the features with respect to claim 1 above but does not expressly disclose:
devices that respectively manage the first directory, the second directory, and the first file are determined based on hash values of the first directory, the second directory, and the first file.
However, Lin teaches:
devices that respectively manage the first directory, the second directory, and the first file are determined based on hash values of the first directory, the second directory, and the first file. (Lin FIGs. 5-6, ¶ 0056-0058; ¶ 0056: The name 0520 is the sub-file/sub-directory name. The type 0530 is either "File" or "Directory." The hash value 0540 for a directory entry with type 0530 as "File" is obtained by calculating the hash value of the file name 0520, while hash value 0540 for a directory entry with type 0530 as "Directory" is obtained by calculating the hash value of the inode number 0510; ¶ 0058: directory "dir2" has a hash value of 87, and therefore, it is stored in the MDS which manages the ID range (60.about.90]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the directory metadata management in Bradshaw as modified with the file and directory tracking of Lin.
In addition, both of the references (Bradshaw as modified and Lin) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing directory information and metadata.
Motivation to do so would be to improve the functioning of the directory metadata management in Bradshaw as modified with similar functioning in Lin of directory metadata management but with distributed storage and ownership. Motivation to do so would also be the teaching, suggestion, or motivation in Lin to distribute directory entries to multiple metadata servers to improve the performance of file creation under a single directory, in a distributed system environment (Lin ¶ 0051).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hu, U.S. Patent Application Publication No. 2018/0239774 (hereinafter Hu) in view of Kushwah, U.S. Patent No. 7,873,601 (published January 18, 2011; hereinafter Kushwah).

Regarding claim 7, Hu teaches:
An information processing apparatus comprising: a memory storing instructions; and a processor, coupled to the memory, that executes the instructions to perform a process comprising: (Hu ¶ 0057: Persons of ordinary skill in the art may understand that all or some of the steps of the method embodiments may be implemented by a program instructing relevant hardware. The program may be stored in a computer-readable storage medium; claim 5: a processor; and a computer-readable storage medium storing a program to be executed by the processor)
determining, when the command is the create command, whether directory metadata up to a parent directory exists; (Hu FIG. 1, ¶ 0034-0035, 0046 teach creation: repairing a file system directory tree; construct N subdirectory trees according to subdirectory path information in metadata of each directory; S103: Construct the N subdirectory trees into one directory tree; ¶ 0031 (and ¶ 0039-0042) shows usage of the claimed directory metadata up to a parent directory: when metadata of a directory tree is corrupted, the metadata is traversed, and N subdirectory trees are constructed according to subdirectory path information in the metadata of each directory; metadata of the corrupted directory is reconstructed according to the parent directory path information of the sub-root directory of the subdirectory tree)
...when a determination is made that the directory metadata exists; (Hu ¶ 0004: By scanning all uncorrupted metadata, a directory tree is constructed according to the subdirectory path information in the metadata, and isolated metadata is stored in a newly-constructed lost and found directory)

determining whether lowest layer directory metadata exists in an inquiry target when a determination is made that the directory metadata does not exist; and (Hu FIG. 1, ¶ 0047-0049: according to parent directory path information in the metadata of the sub-root directories of the subdirectory trees corresponding to FIG. 3B and FIG. 3C, that a corrupted directory is the directory 1 [the corrupted directory is interpreted as addressing the claimed directory metadata not existing; see relevantly ¶ 0004: When an internal error or a media corruption occurs in a file system, part of metadata may be corrupted]; Hu ¶ 0035, 0039-0042: S101: Traverse metadata, and construct N subdirectory trees according to subdirectory path information in metadata of each directory; S102: Reconstruct, according to parent directory path information in metadata of a sub-root directory of each subdirectory tree, metadata of a higher-level directory of a level R that is adjacent to the sub-root directory; it is determined that a directory ID between an ID of the sub-root directory and a second directory ID ... where the second directory ID is an ID, of the lowest-level directory, in the at least one first directory ID [the traversal of directories in Hu addresses the claimed 'inquiry target'])
creating the directory metadata when a determination is made that the lowest layer directory metadata exists. (Hu FIG. 6, ¶ 0051-0052, ¶ 0051: construct N subdirectory trees according to subdirectory path information in metadata of each directory, where the subdirectory path information includes an identification ID of a lower-level directory of a current directory, the metadata includes parent directory path information and the subdirectory path information; ¶ 0052: determine that a directory ID between an ID of the sub-root directory and a second directory ID is an ID of the higher-level directory of the level R that is adjacent to the sub-root directory, where the second directory ID is an ID, of the lowest-level directory [shows lowest layer directory metadata], in the at least one first directory ID; and reconstruct the metadata of the higher-level directory of the level R according to the parent directory path information in the metadata of the sub-root directory; ¶ 0056: constructs the N subdirectory trees into one directory tree [Hu teaches constructing subdirectory trees and constructing them into one tree based on an existing lowest-level directory])
Hu does not expressly disclose:
receiving a command;
determining whether the command is a create command or a delete command;
Hu further does not expressly disclose creating file metadata.
However, Kushwah teaches:
receiving a command; (Kushwah FIG. 3, col. 5, line 38-col. 6, line 16: based on a user's selection or the settings received from an automatic backup process, either a full or incremental backup may be triggered)
determining whether the command is a create command or a delete command; (Kushwah FIG. 3, col. 5, line 20-col. 6, line 33: To restore the file system or a portion thereof to a state associated with an incremental backup, the snapshot taken at the full backup and the incremental metadata are used, as applicable/required, to perform the restore operation; based on a user's selection or the settings received from an automatic backup process, either a full or incremental backup may be triggered; At incremental backup, portion(s) of a tree modified since a prior backup are determined at 302; In some scenarios, a modified portion of a tree includes a portion where the hierarchy of the tree has not changed (i.e., no files or directories were added or deleted) but one of the file system objects in that portion (e.g., a file) has changed, for example properties of the file have changed, content has been added or deleted, etc.; At 304, incremental metadata for modified portion(s) of a tree are obtained and stored [based on files, directories, and content being added or deleted [thus addressing the claimed 'create' or 'delete', Kushwah allows metadata reflecting this to be obtained and stored to be committed in a restoration later])
creating file metadata when a determination is made that the directory metadata exists; (Kushwah col. 4, line 60-col. 5, line 19 describe incremental metadata comprising a directory coming into existence: Generating and storing only incremental metadata during an incremental backup in a block based backup environment is disclosed. Incremental metadata is defined to be metadata associated with one or more portions of a tree that have changed in state since a prior backup; Changes in a tree may include: a newly created file, a deleted file, a new directory; FIG. 7B, col. 9, line 30-col. 10 line 17 describe a directory coming into existence and the resultant file system metadata: any time a user or an application creates a new directory, deletes a file, adds content to a file, etc. write interceptor 706 receives corresponding cells to modify blocks associated with that file or directory and records the changed blocks in changed block list 700; Entries 752 and 754 are associated file system metadata blocks and their inclusion in changed block list 700 indicates that those file system metadata blocks have changed) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the directory tree traversal of Hu with the directory tables of Kushwah.
In addition, both of the references (Hu and Kushwah) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing changes to directory information and metadata.
Motivation to do so would be to improve the functioning of the directory metadata synchronization in Hu as modified with similar functioning in Kushwah of directory metadata synchronization but with the variety of information derivable from obtained directory tables. Motivation to do so would also be the teaching, suggestion, or motivation in Kushwah to determine the data for synchronization based on tree characteristic, such as the number of levels of hierarchy, a representative (e.g., average) number of children per directory, the number of children immediately below a root directory, the number of children in each direct child of a root directory, etc. (Kushwah col. 7, lines 4-15)

Regarding claim 8, Hu in view of Kushwah teaches all the features with respect to claim 7 above including:
wherein the process further comprises checking access rights of the parent directory when the determination is made that the directory metadata exists. (Kushwah FIGs. 5-6, col. 8, lines 17-60: A stored directory table is retrieved at an incremental backup from on-disk cache and used to determine portion(s) of a tree that have changed since a full backup [shows this occurs based on the existence of directory metadata]; In this example, directory table 600 does not necessarily describe the state of individual file system objects (e.g., permissions, size, etc.) [this language shows that Kushwah can have file system object permissions in the inode table but also even in the directory table]; see then col. 8, line 61-col. 9, line 9: alternative or additional information is included in directory table 600 or inode table 500; the list of immediate children is optional/not included and/or the parent of a given file system object is/are included in a directory table or an inode table [Kushwah contemplates additional information in either table including both permissions and parent directory information, thus addressing the claimed 'access rights of the parent directory'])

Regarding claim 9, Hu in view of Kushwah teaches all the features with respect to claim 8 above including:
wherein the process further comprises updating the directory metadata. (Kushwah FIG. 4, col. 7, line 58-col. 8, line 16 describe a directory table that changes to reflect changes within a tree: The directory table and inode table generated in this process may be used as a snapshot (at the inode and/or block level) of the hierarchy of a tree and the state of file system objects in a tree at the time of a full backup. To determine portion(s) of a tree that have changed, the recorded directory table and inode table may be retrieved at the time of an incremental backup; if some file within that tree has changed, in some embodiments the changed file would be detected or otherwise determined by the entry in the saved inode table that corresponds to that file. For example, the properties of the file may be different, the sizes of the files may be different, the file system metadata blocks may have a different locations, etc.; FIG. 6)

Regarding claim 10, Hu in view of Kushwah teaches all the features with respect to claim 7 above.
Hu teaches:
wherein the process further comprises updating ... the inquiry target when the determination is made that the directory metadata does not exist. (Hu FIG. 1, ¶ 0047-0049: according to parent directory path information in the metadata of the sub-root directories of the subdirectory trees corresponding to FIG. 3B and FIG. 3C, that a corrupted directory is the directory 1 [the corrupted directory is interpreted as addressing the claimed directory metadata not existing; see relevantly ¶ 0004: When an internal error or a media corruption occurs in a file system, part of metadata may be corrupted]; Hu ¶ 0035, 0039-0042: S101: Traverse metadata, and construct N subdirectory trees according to subdirectory path information in metadata of each directory; S102: Reconstruct, according to parent directory path information in metadata of a sub-root directory of each subdirectory tree, metadata of a higher-level directory of a level R that is adjacent to the sub-root directory; S103: Construct the N subdirectory trees into one directory tree according to the reconstructed metadata of the higher-level directory of the level R that is adjacent to the sub-root directory [reconstructing the metadata of a higher-level directory is an updating of its metadata and addresses the claimed 'updating' of an 'inquiry target'])
Kushwah teaches updating a bitmap. (Kushwah col. 3, lines 1-5: a file system bitmap, which identifies the used blocks in a file system) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the directory tree traversal of Hu with the directory tables of Kushwah.
Motivation to do so would be to improve the functioning of the directory metadata synchronization in Hu as modified with similar functioning in Kushwah of directory metadata synchronization but with the addition of bitmaps alongside tree traversal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        September 30, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164